UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 14, 2010 LaserCard Corporation (Exact Name of Registrant as Specified in Charter) Delaware 0-06377 77-0176309 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1875 North Shoreline Boulevard Mountain View, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (650) 969-4428 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. LaserCard Corporation (the “Company”) held its Annual Meeting of Stockholders on September 14, 2010 (“Annual Meeting”).Proxies were solicited pursuant to the Company’s proxy statement filed on July 30, 2010. Of the 12,260,312 shares of common stock outstanding as of the record date for the Annual Meeting of July 16, 2010, a total of 9,897,484 shares were present in person or by proxy, representing 80.73% of the total votes eligible to be cast, constituting a majority and more than a quorum of the outstanding shares entitled to vote. At the Annual Meeting, the Company’s stockholders were asked (i) to elect the Board of Directors and (ii) to ratify the selection of SingerLewak LLP as independent registered public accounting firm for the fiscal year ending April 1, 2011. The Company is providing the following information regarding the results of the matters voted on by stockholders at the Annual Meeting: Proposal 1 - Election of the Board of Directors: Director Nominee Votes For Votes Withheld Broker Non-Votes Bernard C. Bailey Robert T. DeVincenzi Donald E. Mattson Albert J. Moyer Walter F. Walker Proposal 2 - Ratification of SingerLewak LLP as the Company’s independent registered public accounting firm for the fiscal year ending April 1, 2011: Votes in favor Votes against Abstentions Broker non-votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LaserCard Corporation (Registrant) Date:September 20, 2010 By:/s/ Steven G. Larson Steven G. Larson Vice President, Finance and Chief Financial Officer
